ATTACHMENT TO THE ADVISORY ACTION
The amendment to the claims is entered.  The previous grounds of rejection adequately addresses the range and the new narrower range as written.
The interview on 8/10/21 is acknowledged, which is summarized in the instant interview summary.  In summary, applicant argued synergism from the combination of the bis-olefin and the claimed base (B) compounds.  Specifically with data in the declaration (2/2/21) and the originally field specification showing improved curing when both are utilized in combination over bis-olefin curative alone or TAIC (curative of Grootaert).
The closest prior art (Grootaert) teaches compositions that comprise the claimed elements with the proviso that bis-olefin is listed as an alternative coagent in a laundry list and organic base (non aromatic primary amines and amides of formula B) is listed in a list of “organo-oniums, phosphates, phosphine oxides, amine oxides, alkyl amines, and heterocyclic amines and salts of heterocyclic amines”.  See abstract.  One of these “additives” are required by Grootaert and alkyl amines reads on the claimed base (B) compound. Further, the presence of one of these improves compression set (measure of curing).  See col. 2, lines 1-4 and examples
It is noted that applicant has a comparative example with proton sponge (an aryl amine), yields inadequate curing.   This appears consistent to comparative example C-3 of Grootaert, which also shows that an aryl amine (in this case triphenyl amine, which is outside the scope of Grootaert and the present invention) yields inadequate curing.  Further, Grootaert has a comparative example without additive (C-1) that shows similar results of inadequate curing.  In summary, the data presented isn’t to the closes prior art 
However, it is noted that Grootaert teaches various “additives” outside the claimed base (B) such as heterocyclic amines.  Data showing syngerism of using the amines/amides of the claimed invention in conjunction with the bis-olefin over one the other additives alternatives (e.g. heterocyclic amines) may convincingly show nonobviousness.

In the arguments, in the response filed 8/3/21, applicant argues that the double patenting is provisional.  This is incorrect.  Note that the double patenting rejection is over a US Patent not a copending application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK S KAUCHER/Primary Examiner, Art Unit 1764